DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 02/03/2022 is acknowledged.  The traversal is on the grounds that search of all species (i.e., Species I-VIII) would not present serious burden.  This is not found persuasive because Examination burden is not limited to only search, but rather includes numerous other activities conducted throughout prosecution, such as careful consideration of amended claim scope, careful consideration of all arguments, reconsideration of all art in view of arguments/amendments, updating prior art searches, formulating responses, constructing formal written replies, etc.; and the burden increases as a function of the number of patentably distinct species under examination. Note that a proper search in accordance with the principles of compact prosecution includes not only the claimed features, but also those features that could reasonably be expected to be amended into the claims later in prosecution (e.g., the features shown in the figures or described in the written description). Therefore, there would be serious burden on the examiner if restriction is not required. 
Applicant’s election of Invention I in the reply filed on 02/03/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election of Invention I has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species or invention.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “one of two shift positions of a traveling position that generates driving force by transmitting output torque of the driving force source to the driving wheels, and a non-traveling position that does not generate the driving force without transmitting the output torque to the driving wheels”, which is unclear. Specifically, it is ambiguous if the “traveling” and “non-traveling” positions are the “two shift positions”; or if the phrasing “shift positions” refers to the common-and-ordinary meaning, e.g. D and R as the two shift positions of the traveling position, and P and N as the two shift positions of the non-traveling position. 
Further, the phrasing, “a traveling position that generates driving force by transmitting output torque of the driving force source to the driving wheels” and “a non-traveling position that does not generate the driving force without transmitting the output torque to the driving wheels” are unclear. It is unclear if the “driving force” is generated (i.e., defined as “produced”) by the driving force source, the motor, or, as claimed, the traveling position. The latter phrasing is also a double-negative, which is unclear (e.g., a double-negative makes a positive statement, so the phrasing “does not generate the driving force without transmitting the output torque” is plainly read as “generates the driving force with transmitting the output torque”). 
Claim 2 recites, “a vibration that the driver can sense”, which is unclear. The metes and bounds of the claim are not defined because detecting a sensation relies on human subjective experience, e.g. one person’s hands can be more sensitive than another person’s hands. Therefore, it is unclear which subset of vibrations are included in the scope of the claimed phrasing. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levin et al. (US 7,104,152).
Regarding claim 1, Levin discloses a control device of an electric vehicle (the preamble recites intended use, which is considered to not be limiting in accordance with MPEP 2111.02(II)) including a driving force source having at least one motor (actuator, col. 2, lines 21-22; col. 12, lines 63-65), driving wheels (wheels, col. 1, line 24), a shifting device (10) operated by a driver (col. 3, lines 62-65), the shifting device (10) being configured to selectively set one of two shift positions of a traveling position (i.e., D, R) that generates driving force by transmitting output torque of the driving force source to the driving wheels, and a non-traveling position (i.e., N, P) that does not generate the driving force without transmitting the output torque to the driving wheels, and a sensor configured to detect the shift position set by the shifting device (sensor, col. 2, lines 16-18), the control device comprising: a controller configured to control the motor according to the shift position detected by the sensor (processor, col. 2, lines 18-20), wherein the controller is configured to, when the driver switches the shift position, cause the motor to output signal torque (haptics, col. 4, lines 55-61) that enables the driver to sense a change in a vehicle behavior accompanied with switching of the shift position (“actuators 60 can be used to output force sensations on the lever 12 when the lever moves between or into gear selections or out of the neutral positions, e.g. hill sensations, detents, etc.”, col. 10, lines 22-26).  
Regarding claim 2, Levin discloses the control device of the electric vehicle according to claim 1, wherein the signal torque is the output torque of the motor that generates a vibration (vibrations, col. 9, lines 48-51) that the driver can sense while maintaining a stopped state (for example, the driver is able to sense haptic feedback of the lever while shifting gears and the brakes are applied) or a traveling state of the electric vehicle.  
Regarding claim 3, Levin discloses the control device of the electric vehicle according to claim 1, wherein the controller is configured to cause the motor to output the signal torque when the driver switches the shift position from the non-traveling position to the traveling position (col. 10, lines 22-26).  
Regarding claim 4, Levin discloses the control device of the electric vehicle according to claim 3, wherein the controller is configured to cause the motor to output the signal torque in the same direction as a rotational direction of a driving torque that drives the electric vehicle in the traveling position after switching (e.g., “hill” force effect of an actuator described by col. 18, lines 22-27 works in “both” directions; and therefore, the arrangement of actuators in figs. 3 meets the functional limitation, where at least one actuator is oriented parallel to the longitudinal axis of the vehicle).  
Regarding claim 5, Levin discloses the control device of the electric vehicle according to claim 4, wherein the controller is configured to cause the motor to output the signal torque in a direction opposite to the rotational direction of the driving torque after causing the motor to output the signal torque in the same direction as the rotational direction of the driving torque (e.g., “hill” force effect of an actuator described by col. 18, lines 22-27 works in “both” directions; and therefore, the arrangement of actuators in figs. 3 meets the functional limitation, where at least one actuator is oriented parallel to the longitudinal axis of the vehicle).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658